      Case 4:20-cv-00281-RSB-CLR Document 17 Filed 11/13/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


Rebecca Brooks, et al.,
                                                          CIVIL ACTION NO. 20-cv-00281
              Plaintiffs,

v.

Thomas Mohoney III, et al.,

              Defendants.


             REQUEST FOR ORAL ARGUMENT ON PENDING MOTIONS

       Pursuant to Local Civil Rule 7.2, the Democratic Party of Georgia (“DPG”), requests oral

argument on its pending Motion to Intervene, ECF No. 10, Motion to Dismiss Plaintiffs’

Complaint in its entirety, ECF No. 15, and Plaintiffs’ Motion to Expedite, ECF No. 6. DPG

believes that 90 minutes of oral argument, 30 minutes per side, would be adequate and helpful to

the Court.

Dated: November 13, 2020.                   Respectfully submitted,

                                               /s/ TODD M. BAIAD
                                               Todd M. Baiad
                                               Georgia Bar No: 031605
                                               Lucas D. Bradley
                                               Georgia Bar No: 672136
                                               BOUHAN FALLIGANT LLP
                                               One West Park Avenue (31401)
                                               P.O. Box 2139
                                               Savannah, GA 31402-2139
                                               Telephone: (912) 232-7000
                                               Facsimile: (912) 233-0811
                                               tmbaiad@bouhan.com
                                               ldbradley@bouhan.com

                                               Halsey G. Knapp, Jr.
                                               Georgia Bar No. 425320
Case 4:20-cv-00281-RSB-CLR Document 17 Filed 11/13/20 Page 2 of 4




                               Joyce Gist Lewis
                               Georgia Bar No. 296261
                               KREVOLIN & HORST, LLC
                               One Atlantic Center
                               1201 West Peachtree Street, NW
                               Suite 3250 | Atlanta, GA 30309
                               Tel: 404-888-9700
                               hknapp@khlawfirm.com
                               jlewis@khlawfirm.com

                               Marc E. Elias*
                               Amanda R. Callais*
                               Alexi M. Velez*
                               Emily R. Brailey*
                               PERKINS COIE LLP
                               700 Thirteenth Street NW, Suite 800
                               Washington, DC 20005
                               Telephone: (202) 654-6200
                               melias@perkinscoie.com
                               acallais@perkinscoie.com
                               avelez@perkinscoie.com
                               ebrailey@perkinscoie.com

                               Kevin J. Hamilton*
                               Amanda J. Beane*
                               PERKINS COIE LLP
                               1201 Third Avenue, Suite 4900
                               Seattle, Washington 98101
                               Telephone: (206) 359-8000
                               khamilton@perkinscoie.com
                               abeane@perkinscoie.com

                               Gillian C. Kuhlmann*
                               PERKINS COIE LLP
                               1888 Century Park East, Suite 1700
                               Los Angeles, California 90067
                               Telephone: (310) 788-3900
                               gkuhlmann@perkinscoie.com

                               Matthew J. Mertens
                               Georgia Bar No: 870320
                               PERKINS COIE LLP
                               1120 NW Couch Street, 10th Floor
                               Portland, Oregon 97209
                               Telephone: (503) 727-2000



                              -2-
Case 4:20-cv-00281-RSB-CLR Document 17 Filed 11/13/20 Page 3 of 4




                               Counsel for Proposed Intervenor-Defendant

                               * Pro Hac Vice Application Pending




                              -3-
       Case 4:20-cv-00281-RSB-CLR Document 17 Filed 11/13/20 Page 4 of 4




                                  CERTIFICATE OF SERVICE

       I hereby certify that on the November 13, 2020, I electronically filed the within document

with the Clerk of the Court using the CM/ECF system which will automatically send e-mail

notification of such filing to the attorneys of record.

                                                  /s/ TODD M. BAIAD
                                                  Todd M. Baiad
                                                  Georgia Bar No: 031605
                                                  BOUHAN FALLIGANT LLP
                                                  One West Park Avenue (31401)
                                                  P.O. Box 2139
                                                  Savannah, GA 31402-2139
                                                  Telephone: (912) 232-7000
                                                  Facsimile: (912) 233-0811
                                                  tmbaiad@bouhan.com




                                                 -4-
